PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of a final order dismissing its complaint upon the ground that it did not seek recovery in excess of $5,000.00, the minimum jurisdictional amount of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida. Art. V, § 6, Constitution of Florida, F.S.A.; § 33.14, Fla.Stat, 1959, F.S.A.
The plaintiff brought suit on a surety bond in the principal sum of $7,-000.00, seeking to recover a judgment in the sum of $5,679.85 which had previously been rendered against the principal, *136and also attorneys’ fees, pursuant to- the statutes of the State of Florida. Although it appears questionable that one of the items in the amount of $1,000.00, which was included in the judgment against the principal, might be recoverable against the surety, it appears that in good faith the plaintiff was claiming a sum in excess of $5,000.00 and his complaint should have remained in the circuit court. The test of jurisdiction is the good faith claim of the plaintiff, and not the amount that may be ultimately recovered. Hutchinson v. Courtney, 86 Fla. 556, 98 So. 582; A. Mortellaro & Co. v. Atlantic Coast Line R. Co., 91 Fla. 230, 107 So. 528; Knudsen v. Green, 116 Fla. 47, 156 So. 240.
Therefore, the final order of dismissal appealed from is reversed with directions to reinstate the cause and for further proceedings not inconsistent with this opinion.
Reversed with directions.